Citation Nr: 1136432	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle sprain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an increased disability rating for a residual injury to the left ankle and foot with an avulsion fracture of the talus with chronic synovitis, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

The Veteran's bilateral plantar fasciitis claim comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, May 2008 and February 2010 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2007, the RO granted service connection for bilateral plantar fasciitis and assigned an initial 10 percent rating, effective May 25, 2007, and denied entitlement to an increased rating for his residual injury to the left ankle.  In May 2008, the RO denied service connection for residuals of a right ankle sprain.  In February 2010, the RO denied the Veteran's claim of entitlement to a TDIU.

Although the Veteran initially requested the opportunity to testify at a Board hearing, in an October 2010 statement, he withdrew the request.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

A private attorney formerly represented the Veteran, but the attorney indicated in a May 2010 statement that he was withdrawing his representation of the Veteran.  In response, the Board sent the Veteran a letter in May 2011 offering the Veteran an opportunity to select another representative.  The Veteran was given 30 days to respond, but he did not.  As the May 2011 letter indicated, the Board will thus assume he is representing himself and proceeding on his own behalf.

The Board notes that the claim of entitlement to service connection for a depressive disorder was previously on appeal.  The RO issued a Statement of the Case (SOC) on the issue in September 2010.  In response, in an October 2010 statement, the Veteran indicated that he was withdrawing this claim from the appeal.  The Veteran did not submit a Substantive Appeal (on VA Form 9) for this claim.  Therefore, the claim is not before the Board on appeal.  38 U.S.C.A. § 7105(b)(2), (d)(3) (West 2002); 38 C.F.R. § 20.202 (2011).

Finally, the Board notes that in October 2010 the Veteran told VA over the phone that he wished to withdraw his claim of entitlement to a TDIU.  In an October 2010 letter, VA informed the Veteran that if he wished to withdraw this claim from his appeal he needed to submit a written statement to that effect to VA.  The Veteran did not submit a written statement withdrawing his TDIU claim from his appeal.  Therefore, the TDIU claim is still before the Board on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 31, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim for entitlement to a right ankle sprain was requested.

2.  Throughout this appeal, the Veteran's residual injury to the left ankle and foot with an avulsion fracture of the talus with chronic synovitis has not been manifested by ankloysis or neurological symptoms.

3.  Throughout this appeal, the Veteran's bilateral plantar fasciitis has been manifested by severe symptoms in each foot.

4.  Throughout this appeal, the Veteran's bilateral plantar fasciitis has not been manifested by actual loss of use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal concerning entitlement to a right ankle sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria are not met for a rating higher than 20 percent for the residual injury to the left ankle and foot with an avulsion fracture of the talus with chronic synovitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5020, 5270, 5271 (2011).  

3.  The criteria are met for a higher 30 percent initial disability rating for the plantar fasciitis of the left foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 4.73, DCs 5284, 5310, 5399 (2011).  

4.  The criteria are met for a higher 30 percent initial disability rating for the plantar fasciitis of the right foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 4.73, DCs 5284, 5310, 5399 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle Claim

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran filed a Substantive Appeal (on VA Form 9) for this issue in December 2009.  Subsequently, the Veteran withdrew this claim in an October 31, 2010, statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Notice and Assistance

The Veteran's remaining claims arise from his disagreement with the disability evaluations assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A (West 2002).  VA has associated with the claims folder the service treatment records (STRs), the reports of his post-service medical treatment, and the medical records and decision regarding the Veteran's disability benefits claim with the Social Security Administration (SSA).  The Veteran was afforded formal VA examinations in November 2007 and October 2009 to evaluate the nature, extent and severity of the disorders on appeal.  Significantly, the Board observes that the Veteran does not report that the disorders have worsened since the most recent VA examination.  Thus, a remand is not required solely due to the passage of time since the last VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) (West 2002), 
§ 5103A, or 38 C.F.R. § 3.159 (2011), and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

Left Ankle and Foot Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (so here, May 2006) until VA makes a final decision on the claim.  Id; see 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule.  However, findings sufficiently characteristic to identify the disease, the resulting disability, and the coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. §§ 4.40 and 4.45 (2011), a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court of Appeals for Veterans Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (2011) (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the rating codes for limitation of motion.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected disability cannot be distinguished from any other diagnosed disorders, VA must consider all such symptoms in the adjudication of the claim.


The Veteran asserts that he is entitled to a higher rating for his service-connected residual injury to the left ankle and foot with an avulsion fracture of the talus with chronic synovitis, currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, DCs 5020 and 5271.

Under DC 5020, synovitis is rated as degenerative arthritis under DC 5003, which in turn, is rated based on limitation of motion under the appropriate DCs for the specific joint or joints involved.  Here, the appropriate DCs are 5270 and 5271.  38 C.F.R. § 4.71a. 

DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  38 C.F.R. § 4.71a. 

DC 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  20 percent is the maximum schedular disability rating available under DC 5271.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

Under DC 5270, the evidence of record does not establish that the Veteran has ankloysis of his left ankle.  Specifically, at both VA compensation examinations, the Veteran had range of motion in his left ankle, albeit limited.  This establishes that the Veteran does not have anklyosis of his left ankle.  Thus, the Veteran is not entitled to a higher rating under this rating code.  38 C.F.R. § 4.71a, DC 5270.

Under DC 5271, the Veteran is currently in receipt of the maximum schedular 20 percent rating for his service-connected residual injury to the left ankle and foot with an avulsion fracture of the talus with chronic synovitis.  38 C.F.R. § 4.71a.

The Board has considered whether a higher schedular rating is warranted under any other DC, but finds that none is applicable.  

Additionally, the Board does not find that a rating code pertaining to neurologic impairment would be appropriate for the Veteran's left ankle disability.  The evidence of record, including both VA examinations, does not show that he has neurological impairment to his left ankle or foot.  Therefore, the Board finds that the Veteran has been appropriately rated under the limitation of motion codes, and does not need to be rated under the neurological codes.  38 C.F.R. § 4.124a.  

In its role as finder of fact, the Board concludes that the Veteran's lay testimony concerning the severity of his residual injury to the left ankle and foot with an avulsion fracture of the talus with chronic synovitis is outweighted by the objective medical findings to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing that the Board has the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

The Veteran has never met the requirements for a higher rating since one year prior to filing his claim, so the Board cannot "stage" this rating.  Hart, 21 Vet. App. at 505.  For these reasons and bases, the preponderance of the evidence is against the Veteran's increased rating claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Plantar Fasciitis Claim

The Veteran asserts that a higher rating is warranted because his right and left foot disability is severely disabling.

As previously stated, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  If a Veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2011) (providing specific means of listing DC for unlisted disease or injury). 

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  In other words, VA may "stage" the disability rating to compensate the Veteran for times since the effective date of his award when his disability may have been more severe than at others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule.  However, findings sufficiently characteristic to identify the disease, the resulting disability, and the coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath, 1 Vet. App. at 589. 

The Veteran's bilateral plantar fasciitis is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.73, DCs 5310 and 5399, which refers, by analogy, to Muscle Group (MG) X.  MG X governs movements of the forefoot and toes and propulsion thrust in walking. The muscles of MG X are divided into two groups, the plantar and the dorsal muscles. The muscles of the plantar aspect of the foot consist of: (1) flexor digitorum brevis; (2) abductor hallucis; (3) abductor digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) flexor hallucis brevis; (7) adductor hallucis; (8) flexor digiti minimi brevis; (9) dorsal and plantar interossei.  Other important plantar structures are the plantar aponeurosis, long plantar and calcaneonavicular ligaments, tendon of posterior tibial, peroneus longus, and long flexors of the great and little toes.  A moderate muscle disability of the plantar muscles warrants a 10 percent rating.  A moderately severe muscle disability of the plantar muscle warrants a 20 percent rating.  A severe muscle disability warrants a 30 percent rating.  A 30 percent rating is the maximum schedular rating available under DC 5310.  38 C.F.R. § 4.73.

The VA Rating Schedule does not provide a rating code specifically for plantar fasciitis.  Thus, upon further review, the Board finds that DC 5284 is more appropriate for rating the Veteran's bilateral plantar fasciitis.  38 C.F.R. § 4.71a.  DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated as 10 percent disabling.  Moderately severe residuals of foot injuries are rated as 20 percent disabling.  Severe residuals of foot injuries are rated as 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Applying these criteria to the facts of this case, the Board finds that the Veteran's bilateral plantar fasciitis is best rated separately (i.e., one disability rating for each foot) rather than as one bilateral disability.  38 C.F.R. § 4.71a, DC 5284.

Further, the Board finds that each individual foot is best rated as 30 percent disabling.  Specifically, at the October 2009 VA Feet Examination, the Veteran reported severe, daily flare-ups of his feet.  The Veteran stated that he could not stand on his feet for more than two to three hours at a time.  The Veteran reported constant pain, weakness, fatigability, stiffness, and swelling of his feet.  The Veteran could not tolerate wearing anything on his feet other than tennis shoes.  Thus, the Board finds that the Veteran's plantar fasciitis presents severe symptoms in both feet.  The Board will assign a 30 percent disability rating for each foot under DC 5284.  38 C.F.R. § 4.71a.

The Veteran has asserted his symptoms have remained very frequent and nearly constant.  His testimony is credible, particularly inasmuch as it is substantiated by the medical evidence of record.  Moreover, the Veteran is uniquely suited to describe the severity, frequency, and duration of his feet symptoms as the symptoms are capable of lay observation.  

However, the Veteran is not entitled to a higher rating of 40 percent because the preponderance of the evidence shows that the Veteran does not have disability analogous to actual loss of use of either foot, and indeed, he does not contend otherwise.  The Veteran is currently able to use both of his feet, albeit with limited motion.  Thus, a 40 percent disability rating is not warranted for the bilateral plantar fasciitis.  38 C.F.R. § 4.71a.

The Board has considered whether a higher schedular rating is warranted under any other DC, but finds that none is applicable.  Specifically, the Veteran is not entitled to a rating higher than 30 percent under DC 5310 (the code the Veteran was previously rated under), since 30 percent is the maximum schedular disability rating allowed under that code.  38 C.F.R. § 4.73.

Since, as mentioned, the present appeal arises from an initial rating decision that established service connection and assigned an initial disability rating, it is not the present level of disability that is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings.  See Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating because he has been, at most, 30 percent disabled during the entire period at issue.

Thus, resolving all reasonable doubt in his favor, his claim for higher ratings for his bilateral plantar fasciitis must be granted.  Alemany, 9 Vet. App. at 519.

	Extraschedular Consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2011).

Here, there is no doubting the Veteran's left ankle and bilateral feet symptoms cause impairment in his occupational functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disabilities.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  

There is no evidence of exceptional or unusual circumstances to suggest that the Veteran is not adequately compensated by the regular rating schedule.  All of the evaluation and treatment he has received for his left ankle and bilateral feet have been on an outpatient basis, not as an inpatient.  Despite the Veteran's lay statements, the evidence of record does not establish that the Veteran is unable to work due solely to his left ankle and feet.  The Veteran's current level of occupational and other impairment in his daily living is contemplated by the current schedular ratings he already has for his left ankle and feet.  Thus, extraschedular consideration is not warranted for these claims.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim regarding entitlement to a right ankle sprain is dismissed.

An increased rating for the residual injury to the left ankle and foot with an avulsion fracture of the talus with chronic synovitis is denied.

An initial 30 percent rating is granted for the plantar fasciitis of the left foot, subject to the laws and regulations governing the payment of VA compensation.

An initial 30 percent rating is granted for the plantar fasciitis of the right foot, subject to the laws and regulations governing the payment of VA compensation.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the TDIU claim can be properly adjudicated.  

A remand is required in order to afford the Veteran a VA examination to assess the current effects of his service-connected disabilities on his employability.  He was afforded a VA General Medical Examination in January 2010, but the examiner failed to provide a medical opinion concerning the Veteran's employability.  The Veteran was also afforded a VA Feet Examination in October 2009.  At this examination, the Veteran stated that he was currently unemployed.  He reported that he lost his job "secondary to a combination of depression, vision problems and foot and ankle pain."  The Veteran indicated that "if he had to do his job now, he d[id] not think he would be able to, based solely on the foot and ankle problem."  In regards to a medical opinion concerning the Veteran's employability, the October 2009 VA examiner commented that "[t]he Veteran is currently unemployed for [the] reasons stated above."  No further explanation was provided.  The Board finds this opinion and lack of rationale to be inadequate.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is inadequate, the Board must remand the case.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, the examination fails and a new TDIU examination is required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) are dated from January 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC since January 2009 that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Provide a VA examination to the Veteran in order to assist in evaluating the effect of his service-connected disabilities on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  This notice must be documented in the claims file.

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected residual injury to the left ankle and foot with an avulsion fracture of the talus with chronic synovitis and his service-connected bilateral plantar fasciitis. 

The medical opinion must address whether these service-connected disabilities, either alone or in the aggregate, render him unemployable.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

3.  Then readjudicate the Veteran's TDIU claim.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford the Veteran the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


